Exhibit 10.7

SECOND AMENDMENT TO

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

WHEREAS, The Hershey Company (the “Company”) has entered into an Amended and
Restated Executive Employment Agreement (the “Agreement”) dated as of October 2,
2007 with David J. West (the “Executive”), which has been amended by the First
Amendment dated as of February 13, 2008; and

WHEREAS, the parties desire to further amend the Agreement to make certain
changes relating to Section 409A of the Internal Revenue Code and the
regulations and guidance promulgated thereunder.

NOW, THEREFORE, BE IT RESOLVED that, the Agreement is further amended by this
Second Amendment, effective as of December 29, 2008, as follows:

 

1. Section 3(g) is amended by deleting the words “within one hundred twenty
(120) days of such termination, a lump sum cash payment equal to the lump sum
cash” and substituting therefor “at the same time and in the same form as the”.

 

2. Section 3(j) is amended by deleting the word “prompt” and substituting
therefor “within the time period set forth in Section 16(c)” and by deleting the
word “promptly” and substituting therefore “within the time period set forth in
Section 16(c).

 

3.

Sections 5(a)(iv) and (v), 5(b)(v) and (vi), and 5(c) are each amended to change
all references of “promptly” to “on the first business day following the
fifty-ninth (59th) day.”

 

4. Section 5(d)(i) shall be amended to read as follows:

 

  (i) The Employer shall pay to the Executive:

(A) the Accrued Obligations;

(B) on the first business day following the fifty-ninth day following the Date
of Termination, subject to the provisions of Section 16(b) hereof, an amount
equal to two times the sum of (I) the Executive’s annual Base Salary at the rate
in effect at the time the Notice of Termination is given, or in effect
immediately prior to any reduction thereof in violation of the Agreement, and
(II) the AIP bonus at target for the year in which such termination occurs; and

(C) except to the extent that the Executive’s AIP award for this period would
have otherwise been subject to an effective deferral election under the Deferred
Compensation Plan in which case the payment is made in accordance with the
deferral election, at the time the AIP bonus would be paid to Executive in the
following calendar year if he continued employment, a pro rata AIP bonus for the
year of termination based on actual results for such year and the period of
employment during such year.



--------------------------------------------------------------------------------

5. The last sentence of Section 5 (flush language), is deleted, and the
following two paragraphs are added at the end of Section 5:

“(e) Severance Conditioned on Covenants. Notwithstanding the foregoing, the
Company’s obligations to pay or provide any benefits under Section 5(d) shall
cease as of the date the Executive knowingly and materially violates the
provisions of Section 11(a), 11(b) or 11(c) hereof.

(f) Severance Conditioned on Release. Notwithstanding the foregoing, the
Company’s obligations to pay or provide any benefits under Section 5(d) shall be
conditioned on the Executive signing a release of claims in favor of the Company
in the form annexed hereto and not revoking such release during the 7 day
revocation period, both of which occur within sixty (60) days after Executive’s
termination. Such amounts shall be due and payable to (or begin to be payable)
to the Executive on the first business day following the fifty-ninth (59th) day
following the Date of Termination (with any missed installment payments paid in
a lump sum on such date).”

 

6. Section 6 is hereby replaced with the following provision:

“(a) The Executive shall participate in the Executive Benefits Protection Plan
(Group 3A) (the “EBPP”), but all payout thereunder shall be subject to
Section 16 hereof and this Section 6.

“(b) If there occurs a termination of employment following a “change in control”
as defined in the EBPP (an “EBPP Change in Control”), and it is also a “change
in control” as defined under Code Section 409A (a “409A Change in Control”), the
rights and obligations of the Employer and the Executive on a termination
following an EBPP Change in Control shall be governed by the EBPP, subject to
Section 16 hereof.

“(c) If the termination of employment occurs following an EBPP Change in
Control, but it is not a 409A Change in Control, any compensation or benefits
payable under the EBPP to the extent duplicative of amounts due hereunder shall
be made at the same time and in the same form of payment as the items of
compensation or benefits payable under this Agreement and any additional amounts
shall be payable as provided in the EBPP, subject to Section 16 hereof. For
example, if there occurs a termination without Cause or for Good Reason
following an EBPP Change in Control that is not a 409A Change in Control,
although the amount of severance payments and benefits will be governed by § 3.2
of the EBPP, the time and form of payment shall not follow the rules in § 3.3 of
the EBPP regarding time and form of payment, but instead shall follow the time
and form of payment rules in Section 5(d) of this Agreement to the extent
duplicative of amounts payable hereunder.

“(d) If any item of compensation or benefit is provided under this Agreement, or
under any other plan, agreement, program or arrangement of Employer (other than
the EBPP) which is more favorable to Executive than the corresponding item of
compensation or benefit under the EBPP, or if an item of compensation or benefit
is provided under this Agreement, or under such other plan, agreement, program
or arrangement, but not under the EBPP, such item of

 

2



--------------------------------------------------------------------------------

compensation or benefit shall be provided in accordance with the terms of this
Agreement or such other plan, agreement, program or arrangement.

“(e) In no event shall Executive be entitled to duplication as to any item of
compensation or benefit that is provided under both this Agreement (or such
other plan, agreement, program or arrangement) and the EBPP. In addition, for
purposes of Section 3.4 of the EBPP, payments under or pursuant to this
Agreement or any other payment with regard to the Employer that would be treated
as a “parachute payment” under Q/A 2 of Treasury Regulation 1.280G-1 shall be
deemed to be under the EBPP.

“(f) In lieu of the benefit under Section 3.2.2 of the EBPP with regard to any
plan subject to Code Section 105(h), Executive and his spouse and his eligible
dependents shall have access to such plan for the period specified therein by
paying the COBRA premium therefor and the Employer shall pay the Executive
monthly, subject to Section 16 hereof, the amount the Executive paid for such
month plus a tax gross up such that Executive has no after tax cost for such
premium.

“(g) The claims procedure in Article 6 of the EBPP shall not apply and any
dispute shall be controlled by the procedures hereunder.

“(h) To the extent any amounts due under Article 9 of the EBPP are not in excess
of those hereunder, the amounts shall not be due. To the extent any amounts
thereunder are in excess of the amounts due hereunder, such excess amounts shall
be provided thereunder, subject to Section 16 hereof.

“(i) Section 8.1 of the EBPP shall apply to Executive, but only if the Change in
Control is a 409A Change in Control and then, subject to Section 16 hereof,
Executive shall be paid any amount in excess the amount of that he is entitled
to hereunder upon such a termination in the form and at the time provided in
such Section 8.1.”

 

7. The words “or is otherwise deferred compensation under Code Section 409A”
shall be inserted in Section 16(b) immediately after the words “subject to this
Section” in the first sentence of such Section 16(b).

 

8. Section 16(c) is amended by deleting the last sentence thereof and
substituting the word “hereunder” for the words “under Section 9 or 12
(a) hereof.”

 

9. Section 16(e) is amended to add the following sentence at the end thereof:

“Tax gross-up payments under the Agreement, if any, shall be paid in no event
later than the end of the calendar year following the calendar year in which the
Executive pays such tax.”

 

10. Section 16 is amended to add the following paragraphs at the end thereof:

“(f) Any Accrued Obligations payable under Section 5 shall be paid in accordance
with the provisions of the applicable plan, program or payroll practice.

 

3



--------------------------------------------------------------------------------

“(g) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

“(h) If under this Agreement, an amount is paid in two or more installments, for
purposes of Code Section 409A, each installment shall be treated as a separate
payment.”

As amended, the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Executive
Employment Agreement as of the date first set forth above.

 

EXECUTIVE: David J. West

/s/ David J. West

COMPANY: The Hershey Company, a Delaware corporation By:  

/s/ Burton H. Snyder

  Burton H. Snyder   Senior Vice President, General Counsel and Secretary

 

4